 TUCSON GAS & ELECTRIC COMPANYTucson Gas & Electric Company and InternationalBrotherhood of Electrical Workers Local Union1116, AFL-CIO, Petitioner. Case 28-UC-89March 19, 1979DECISION ON REVIEWBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEUpon a petition for clarification of unit requestingthat the recently instituted classifications of construc-tion coordination section supervisor (hereinafterCCSS) and construction coordinator (hereinafter CC)be accreted to the existing bargaining unit, a hearingwas held on June 26, 1978, before a Hearing Officerof the National Labor Relations Board. On July 27,1978, the Regional Director for Region 28 issued aDecision and Order in which he concluded that theconstruction coordinator section supervisor, DavidCrobbe, and the construction coordinator, MichaelMinor, are supervisors within the meaning of Section2(11) of the Act and excluded them from the existingunit of employees.' Thereafter, Petitioner filed atimely request for review of the Regional Director'sdecision asserting, inter alia, that the Regional Direc-tor's supervisory findings are clearly erroneous andunsupported by the record evidence. By telegraphicorder dated September 12, 1978, the Board grantedPetitioner's request for review only with respect to thesupervisory status of the construction coordinator,Michael Minor, denying review in all other respects.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review andmakes the following findings:The Employer is engaged in the business of trans-mitting and distributing electrical and gas energy inthe Tucson, Arizona, area. The instant case concernsone job classification in a section of the Employer'selectrical distribution department, which is under thesupervision of Frederic Finney. As a result of a per-formance and utilization study done by an indepen-dent consulting firm, the Employer, in January 1978,realigned that department into three sections, includ-ing the Construction Coordination Section (hereincalled CCS) under review herein.The CCS coordinates and schedules the Employer'sI The Petitioner, according to the parties' most recent contract, is recog-nized as the exclusive bargaining representative of all the Employer's em-ployees, except "managerial, professional, technical and administrative em-ployees who because of their work are identified with the executive andsupervisory functions."gas and electric construction based on a priority andcategory system developed as an outgrowth of theperformance and utilization study. At present, thesection is staffed by the CCSS, Crobbe, the CC, Mi-nor,2and two schedulers, Gilbert Bracamonte andBenito Alvarez. While Crobbe is directed to report toFinney, the schedulers are organizationally under thecontrol of James Souter, who has some control overall administrative personnel in the administration sec-tion. Prior to the establishment of the CCS, a signifi-cant portion of its electric construction scheduling du-ties was performed by the schedulers, Bracamonteand Alvarez.The major function of the CCS is to process andcoordinate the incoming work orders pursuant to thecategory and priority system established by highermanagement. Based on this system, the section coor-dinates the type of work to be done, assigning a com-pletion date to the work order and then distributing itto the necessary parties. After the completion date isassigned to the order, the scheduler logs pertinent in-formation concerning the order on a master schedule.The order is then returned to Minor who coordinatesthe activities of the various departments to insuretimely completion of the work. According to Crobbe,this entire operation reduces to "preparing the pack-ages and funneling it [sic] into their various areasbased on what they (the management) have told us."The Regional Director's attribution of supervisorystatus to Minor rests on his findings that Minor ac-tively participates in the counseling and discipliningof the schedulers, assigns work to them, evaluatestheir job performance, schedules their overtime,grants them time off, and is "in charge" of the sectionin Crobbe's absence. Petitioner, however, directs ourattention to certain evidence which it believes moreaccurately depicts Minor's authority as analogous tothat possessed by a leadman. In this regard, Peti-tioner contends that Minor neither possesses nor exer-cises any supervisory authority as defined by Section2(11) of the Act. Upon careful review of the record-cognizant of the fact that the burden of proving thatone is a supervisor rests on the party alleging thatsuch status exists3-we find, in agreement with Peti-tioner, that Minor is not a supervisor within themeaning of the Act.In reaching his conclusion, the Regional Directorplaced reliance on the fact that Minor had orally rep-rimanded the two schedulers and that, at Minor's re-quest, a disciplinary counseling session was subse-2 Minor was hired in Apnl 1978.Local No. 636 of the United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the United States and Canadao,AFL-CIO, et al. (The Detroit Edison Company and Westinghouse ElectricCorporation), 123 NLRB 225. 230-231 (1959).241 NLRB No. 23181 DECISIONS OF NATIONAL LABOR RELATIONS BOARDquently convened to discuss the problems4with theschedulers. In attendance at this session were Super-visors Crobbe and Souter in addition to Minor andthe schedulers. After independently reviewing the cir-cumstances surrounding the oral reprimands, Crobbeand Souter, contrary to Minor's recommendation thatthe schedulers either be disciplined or discharged, de-cided that discipline was unnecessary. Instead, therewas a general discussion of the section's problemswith the meeting ending on an apparently friendlynote.It is clear from the foregoing that Minor's oral rep-rimands carried no formal weight and, in fact, there isno evidence they were even included in the employ-ees' work record. Rather, his recommendations of dis-cipline, the product of his reprimands, were indepen-dently reviewed by higher supervision who, afterapparent consideration of the relevant facts, chosenot to follow those recommendations. In similar situ-ations, the Board has refused to find supervisory sta-tus solely from the issuance of oral reprimands, ab-sent evidence that such reprimands have a significanteffect on the employee's employment status or thatthey impair a reasonably expected employment bene-fit.5In the instant case we are unable to discern anysignificant impact on the employees' job status and,accordingly, do not view Minor's issuance of oral rep-rimands as demonstrating the exercise of supervisoryauthority.We are also unconvinced of Minor's supervisorystatus by his alleged authority to evaluate the sched-ulers. The record shows that the schedulers' finalevaluations are prepared by Crobbe and Souter.While it is true that Minor recommended that theratings of both schedulers for their ability to workwith others be lowered in their most recent evalu-ations, we fail to perceive how this demonstrates exer-cise of supervisory authority, especially in light of thefact that Crobbe and Souter were aware, as a result ofthe counseling session, of the schedulers' attitudinalproblems. Accepting Crobbe's testimony that Minoreffectively recommended the rating reduction, there isno evidence to suggest that this had a significant im-pact on the schedulers' employment status. We there-fore decline to view such an isolated instance as re-quiring a supervisory finding since the recommendedmodification was, standing alone, not responsible forany change in their employment.Nor do we view Minor's assignment of work to theschedulers as being anything more than the exerciseof a routine function. This claimed assignment ofwork, according to Minor's own testimony, involvesI Bracamonte was repnmanded for using foul language in the presence ofa lady and for making derogatory comments concerning the section's opera-tion. Alvarez was reprimanded for excessive use of the telephone.5See, e.g., Ball Plastics Division. 228 NLRB 633 (1977); Doctors Hospirtal,217 NLRB 611, 613 (1975); New Fern Resrorium Co.. 175 NLRB 871 (1969).the setting of time frames in which the schedulers areto complete their work. Thus, Minor testified that hisassignments are keyed to the "urgency with whichtheir work must be completed." This description ofthe nature of Minor's assignments is, in our opinion,insufficient evidence of the existence of supervisoryauthority. Even if viewed in isolation, Minor's overalltestimony does not support the Employer's position.When viewed in the context of Crobbe's previouslynoted testimony that the section's operations arefairly routine, it appears that the Employer has failedto meet its burden of showing that Minor's assign-ments are based on the use of independent discretion.Rather, Minor's assignments appear to relate to andcomport with the general time frames mandated bythe Employer's established category and priority sys-tem. Under these circumstances, we find that the di-rections and work assignments issued to the schedul-ers by Minor do not require the use of independentjudgment, but are dictated by the established cate-gory and priority system.6The Regional Director also found that Minor pos-sesses and exercises the authority to grant time off tothe schedulers and to schedule overtime. Bracamontetestified, without contradiction, that he always seeksSouter's permission for time off, including vacations.This is in accord with other testimony that Souter isresponsible for assigning replacements for the sched-ulers and accepting and keeping track of the schedul-ers' worktime. On only one occasion, when Braca-monte was ill and Souter was unavailable, didBracamonte notify Minor of his leaving the building.Under these circumstances, we deem Minor's ap-proval in this isolated instance as merely pro formaand not indicative of supervisory authority.We are also not persuaded of his supervisory statusby his scheduling of overtime. The record is devoid oftestimony indicating that Minor independently, with-out review by higher supervision, schedules the over-time of Bracamonte and Alvarez. On the contrary, itis undisputed that the schedulers note their own over-time on their time slips and, without review by eitherCrobbe or Minor, submit them to Souter for process-ing. And, although Minor apparently did requestovertime pay for an employee who stayed an addi-tional half hour so that Minor could complete histraining of her as a replacement for Bracamonte, it isuncontroverted that Minor is normally required tobring such matters to Crobbe's attention, who wouldthen discuss the matter with Souter. Furthermore, theemployee's receipt of overtime pay in this one in-stance was not a result of Minor's scheduling of over-time, but rather was the accidental result of an em-ployee remaining later than Minor had anticipated.I See Westlake United Corporation, 236 NLRB 1114, 1117 (1978); RayteeComrpan. 228 NLRB 646 (1977).182 TUCSON GAS & ELECTRIC COMPANYWe also do not construe the fact that Minor is re-sponsible for the section's operation in Crobbe's ab-sence, or that the schedulers must notify Minor oftheir whereabouts, as indicia of supervisory authority.Minor's responsibility for the section extends only foran hour each morning prior to Crobbe's arrival at 8a.m.7The mere fact that one is responsible for anoperation does not, in and of itself, constitute thatindividual as a supervisor, absent some showing thatthat person is required to exercise independent judg-ment or responsibly direct employees in their worktasks. As noted, supra, we are unable to determine,based on the record before us, that Minor's directionsto the schedulers are anything other than routine. Ac-cordingly, we find that Minor's authority, in the formof responsibility for the section, is not of a supervisorynature. In this regard, we are persuaded that what-ever authority Minor exercises is limited by the pres-ence of two levels of supervision above him.8Our review of the record herein leads us to con-clude that Minor's authority is consistent with andanalogous to that of a leadman. In tracing and ana-lyzing the various incidents of alleged exercise of su-pervisory authority, we have discerned that in eachinstance the authority exercised was either of astrictly routine nature, not involving use of indepen-dent judgment, or independently reviewed by highersupervision. Since the Act expressly requires that theauthority of the employee in question be not of aroutine nature, we are compelled to find that, at thetime of the hearing herein and on the record beforeus, Minor neither possessed nor exercised any of thestatutory indicia of supervisory authority.9In so hold-ing, we are cognizant of the fact that were we to findI The schedulers and Minor report at 7 a.m. daily and Crobbe reports at 8.During this period, Minor, according to Crobbe, is "in charge" of the sec-tion. It is not clear from the record when Souter reports for work or for howlong Crobbe is usually absent from the section. The requirement that theschedulers check in with Minor appears to be nothing more than a naturaloutgrowth and recognition of the operation requiring the constant attentionof employees assigned to a particular work task and not a reflection of super-visory authority.I Based on our reading of the record, it s clear that both Crobbe andSouter share in the supervision of the schedulers. Thus. both Souter andCrobbe were present at the schedulers' counseling session; and it was theywho independently reviewed the circumstances and decided on the appropri-ate course of action-a course of action at complete variance with Minor'srecommendation of discipline or discharge Consideration in this regardmust also be given to the fact that Souter is organizationally responsible forthe schedulers, receives and reviews their time slips and authorizes their timeoff, including vacations. It is unclear from the record what role FredericFinney plays in the supervision of the section's employees.' In a unit clarification proceeding where the disputed classification hasbeen in effect for a short period of time, our review must be based on whatthe individual in this classification actually does, not what may be specula-tively asserted for the future. See Southwestern Bell Telephone Companv. 222NLRB 407, 411 (1976).Minor to be a supervisor, the result would be a highlydisproportionate ratio of three supervisors to two em-ployees. Such a ratio is not only unrealistic, °but it isalso generally incompatible with a finding that Minoris a supervisor. And, while not controlling, we notethat Minor's job description fails to vest the position'sincumbent with supervisory authority and that Minorreceives $1.68 per hour less than the employees hepurportedly supervises.Having found Minor to be an employee, we mustdetermine whether the classification of constructioncoordinator should be accreted to the existing bar-gaining unit. It appears from the record that thescheduling function was previously performed byBracamonte and Alvarez as part of the existing bar-gaining unit work. According to Bracamonte, thescheduling function has remained essentially thesame although some changes have occurred. Thus,the construction coordination section continues toprocess and distribute construction work orders, al-beit in a more sophisticated manner. Moreover, theparties' most recent contract" recognizes the Union'sright to represent all employees of the Employer, in-cluding the schedulers, except "managerial, profes-sional, technical, and administrative employees, whobecause of the nature of their work, are identifiedwith the executive and supervisory functions." Inview of our finding that Minor is not a supervisor,that the Employer does not dispute the appropriate-ness of accretion other than arguing that Minor is asupervisor, and that the construction coordinationsection is an apparent outgrowth of and substitutionfor the previous scheduling section,'2we find that theclassification of construction coordinator is an accre-tion to the existing bargaining unit and we shall clar-ify the unit accordingly.ORDERIt is hereby ordered that the existing recognizedcollective-bargaining unit consisting of all employeesof the Employer, except managerial, professional,technical, and administrative employees, who, be-cause of the nature of their work, are identified withthe executive and supervisory functions, be, and ithereby is, clarified to include the job classification ofconstruction coordinator.0 Sec Airkaman, Incorporated, 230 NLRB 924. 926 (1977) (ratio of onesupervisor to three employees excessively high).1 This contract expired on November 30. 1978.2' See hKesinghouse Electric Corporaion, 173 NLRB 319 (1968).183